Exhibit 10.272

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE CHARLES SCHWAB CORPORATION

 

DEFERRED COMPENSATION PLAN

 

(As Amended Through December 8, 2004)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Table of Contents

 

 

 

Article I. Purpose


1 

1.1

Establishment of the Plan


1 

1.2

Purpose of the Plan


1 

Article II. Definitions


1 

2.1

Definitions


1 

2.2

Gender and Number


3 

Article III. Administration


3 

3.1

Committee and Administrator


3 

Article IV Participants


3 

4.1

Participants


3 

Article V Deferrals


3 

5.1

Salary Deferrals


3 

5.2

Deferrals of Bonuses, Commissions and Other Cash Incentive Compensation


4 

5.3

Deferral Procedures


4 

5.4

Election of Time and Manner of Payment


4 

5.5

Accounts and Earnings


6 

5.6

Maintenance of Accounts


6 

5.7

Change in Control


7 

5.8

Payment of Deferred Amounts


8 

5.9

Acceleration of Payment


8 

Article VI General Provisions


9 

6.1

Unfunded Obligation


9 

6.2

Informal Funding Vehicles


9 

6.3

Beneficiary


9 

6.4

Incapacity of Participant or Beneficiary


10 

6.5

Nonassignment


10 

6.6

No Right to Continued Employment


10 

6.7

Tax Withholding


10 

6.8

Claims Procedure and Arbitration


11 

6.9

Termination and Amendment


11 

6.10

Applicable Law


12 

 

 

--------------------------------------------------------------------------------

 

 

THE CHARLES SCHWAB CORPORATION

DEFERRED COMPENSATION PLAN

 

Article I. Purpose

 

 

1.1

Establishment of the Plan.  

 

Effective as of July 1, 1994, The Charles Schwab Corporation (hereinafter, the
“Company”) hereby establishes The Charles Schwab Corporation Deferred
Compensation Plan (the “Plan”), as set forth in this document.

 

Effective December 8, 2004, no further deferrals shall be permitted under the
Plan except deferrals relating to payments earned prior to January 1, 2005.

 

 

1.2

Purpose of the Plan.  

 

The Plan permits participating employees to defer the payment of certain cash
compensation that they may earn. The opportunity to elect such deferrals is
provided in order to help the Company attract and retain key employees. This
Plan is unfunded and is maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees. It is accordingly intended to be exempt from the participation,
vesting, funding, and fiduciary requirements set forth in Title I of the
Employee Retirement Income Security Act of 1974.

 

Article II. Definitions

 

 

2.1

Definitions.  

 

The following definitions are in addition to any other definitions set forth
elsewhere in the Plan. Whenever used in the Plan, the capitalized terms in this
section shall have the meanings set forth below unless otherwise required by the
context in which they are used:

 

(a) “Administrator” the administrator described in section 3.1 that is selected
by the Committee to assist in the administration of the Plan.

 

(b) “Beneficiary” means a person entitled to receive any benefit payments that
remain to be paid after a Participant’s death, as determined under section 6.3.

   

(c) “Board” means the Board of Directors of the Company.

 

(d) “Company” means The Charles Schwab Corporation, a Delaware corporation.

 

(e) “Category 1 Participant” and “Category 2 Participant” each refer to a
specific Participant group and have the meaning set forth in section 4.1.

 

(f) “Committee” means the Compensation Committee of the Board.

 

(g) “Deferral Account” means the account representing deferrals of cash
compensation, plus investment adjustments, as described in sections 5.5 and 5.6.





-1-

--------------------------------------------------------------------------------

 

 

 

(h) “Participant” means any employee who meets the eligibility requirements of
the Plan, as set forth in Article 4, and includes, where appropriate to the
context, any former employee who is entitled to benefits under this Plan.

 

(i) “Plan” means The Charles Schwab Corporation Deferred Compensation Plan, as
in effect from time to time.

 

(j) “Plan Year” means the calendar year.

 

(k) “Retirement” shall mean:

 

(l) any termination of employment with the Company and its Subsidiaries with the
exception of U.S. Trust Corporation for any reason other than death at any time
after the Participant has attained age fifty (50), but only if, at the time of
such termination, the Participant has been credited with at least seven
(7) Years of Service; provided, however, that with respect to any payments made
on account of a deferral election made prior to November 1, 1994, Retirement
shall also mean any termination of employment with the Company and its
Subsidiaries for any reason other than death after the Participant has attained
age 55; and

 

(m) any termination of employment from U.S. Trust Corporation for any reason
other than death at any time after (i) the Participant has attained age
sixty-five (65); (ii) the sum of the Participant’s age and credited Years of
Service, at the time of such termination, is equal to or greater than eighty
(80); or (iii) the Participant has attained age sixty (60), but only if, at the
time of such termination, the Participant has been credited with at least ten
(10) Years of Service.

 

For purposes of this subparagraph (k), the term “Years of Service” shall have
the same meaning given to it under the SchwabPlan Retirement Savings and
Investment Plan (or any successor plan).

 

(n) “Subsidiary” means a corporation or other business entity in which the
Company owns, directly or indirectly, securities with more than 80 percent of
the total voting power.

 

(o) “Valuation Date” means each December 31 and any other date designated from
time to time by the Committee for the purpose of determining the value of a
Participant’s Deferral Account balance pursuant to section 5.5.





-2-

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

2.2

Gender and Number.  

 

 

Except when otherwise indicated by the context, any masculine or feminine
terminology shall also include the neuter and other gender, and the use of any
term in the singular or plural shall also include the opposite number.

 

Article III. Administration

 

 

3.1

Committee and Administrator.  

 

The Committee shall administer the Plan and may select one or more persons to
serve as the Administrator. The Administrator shall perform such administrative
functions as the Committee may delegate to it from time to time. Any person
selected to serve as the Administrator may, but need not, be a Committee member
or an officer or employee of the Company. However, if a person serving as
Administrator or a member of the Committee is a Participant, such person may not
vote on a matter affecting his interest as a Participant. The Committee shall
have discretionary authority to construe and interpret the Plan provisions and
resolve any ambiguities thereunder; to prescribe, amend, and rescind
administrative rules relating to the Plan; to select the employees who may
participate and to terminate the future participation of any such employees; to
determine eligibility for benefits under the Plan; and to take all other actions
that are necessary or appropriate for the administration of the Plan. Such
interpretations, rules, and actions of the Committee shall be final and binding
upon all concerned and, in the event of judicial review, shall be entitled to
the maximum deference allowable by law. Where the Committee has delegated its
responsibility for matters of interpretation and Plan administration to the
Administrator, the actions of the Administrator shall constitute actions of the
Committee.

 

Article IV Participants

 

 

4.1

Participants.  

 

Officers and other key employees of the Company and each of its Subsidiaries
shall be eligible to participate in this Plan upon selection by the Committee.
To be nominated for participation, an employee must be highly compensated or
have significant responsibility for the management, direction and/or success of
the Company as a whole or a particular business unit thereof. Directors of the
Company who are full-time employees of the Company shall be eligible to
participate in the Plan. Participating employees of the Company in the position
of executive vice president or above shall be “Category 1 Participants.” All
other participating employees shall be “Category 2 Participants.”

 

Article V Deferrals

 

 

5.1

Salary Deferrals.  

 

Each Category 2 Participant selected under Section 4.1 may elect to defer up to
50 percent of his regular base salary (subject to the provisions of this Article
V). Any such election must be made by entering a deferred compensation agreement
with the employer, as evidenced by a form approved by and filed with the
Administrator on or before the deadline specified by the Administrator (which
shall be no earlier than one month prior to the beginning of the election period
for which the deferred salary is to be earned). For this purpose, the election
period shall





-3-

--------------------------------------------------------------------------------

 

 

be the calendar year; provided, however, that during periods in which the Plan
is not in effect for a full calendar year or an employee is not a Participant
for a full calendar year, the election period shall be the portion of the
calendar year during which the Plan is in effect and the employee is an eligible
Participant. Notwithstanding the foregoing, a person who is not a Participant at
the beginning of a calendar year shall not be allowed to elect a deferral of
compensation that takes effect during that year without the consent of the
Committee. Salary deferrals that have been elected shall occur throughout the
election period in equal increments for each payroll period.

 

 

5.2

Deferrals of Bonuses, Commissions and Other Cash Incentive Compensation.  

 

Each Category 1 Participant and each Category 2 Participant may elect to defer
all or any portion (subject to the provisions of this Article V) of (a) his or
her commissions; and (b) any amount that he or she subsequently earns under an
annual cash bonus program and/or a long-term cash incentive compensation program
of the Company or a participating Subsidiary. Any such election must be made by
entering a deferred compensation agreement with the employer, as evidenced by a
form approved by the Committee that is filed with the Administrator on or before
the deadline specified by the Administrator. For annual cash bonuses, this
deadline shall be no earlier than one month prior to the beginning of year (or
portion thereof) for which the bonus will be earned. For commissions and other
cash incentive compensation, this deadline shall be a date no later than six
months before the end of the year or other period for which the commissions or
incentive compensation will be earned. Rules similar to those in Section 5.1
shall apply in cases where the Plan is not in existence or an employee is not a
Participant for the full period in which an annual cash bonus, commission or
long-term incentive compensation award is earned.

 

 

5.3

Deferral Procedures.  

 

Participants eligible to elect salary deferrals under section 5.1 shall have an
opportunity to do so each year. Participants eligible to elect deferrals under
section 5.2 shall have a separate opportunity to do so for each (a) cash bonus
under an annual bonus program; (b) cash bonus or incentive payment under a
long-term incentive plan; and (c) commission that they may earn. Unless the
Committee specifies other rules for the deferrals that may be elected, the
minimum deferral shall be 20 percent of the compensation to which a deferral
election applies; and, subject to the maximum percentage allowed under section
5.1 or 5.2, as applicable, deferrals in excess of the minimum allowable
percentage may be made only in increments of 10 percent. If a deferral is
elected, the election shall be irrevocable with respect to the particular
compensation that is subject to the election. Deferral elections shall be made
on a form prescribed by the Committee or the Administrator. As provided in
section 6.7, any deferral is subject to appropriate tax withholding measures and
may be reduced to satisfy tax withholding requirements.

 

 

5.4

Election of Time and Manner of Payment.  

 

At the time a Participant makes a deferral election under section 5.1 or 5.2,
the Participant shall also designate the manner of payment and the date on which
payments from his or her Deferral Account shall begin, from among the following
options:

 

(a) A lump sum payable by the end of February of any year that the Participant
specifies;

 





-4-

--------------------------------------------------------------------------------

 

 

 

(b) a lump sum payable by the end of February in the year immediately following
the Participant’s Retirement;

 

(c) a series of annual installments, commencing in any year selected by the
Participant and payable each year on or before the end of February, over a
period of four years; or

 

(d) a series of annual installments, commencing in the year following the
Participant’s Retirement and payable each year on or before the end of February,
over a period of five, ten, or fifteen years, as designated by the Participant.

 

However, if a Participant terminates employment for any reason other than
Retirement, the payment of the Participant’s entire Deferral Account, including
any unpaid installments pursuant to clause (c) above, shall be made in a single
lump sum by the end of February in the year next following the year in which the
Participant terminates employment, notwithstanding the terms of the
Participant’s election.

 

Any election of a specified payment date pursuant to clauses (a) or (b), above,
shall be subject to any restrictions that the Committee may, in its sole
discretion, choose to establish in order to limit the number of different
payment dates that a Participant may have in effect at one time.

 

A Participant may modify an election of the time for payment under circumstances
determined by the Committee, provided that (a) a payment election may not be
modified in a manner that would cause payments to commence earlier than the date
payments would have commenced absent such modification, and (b) all payment
elections shall become irrevocable one year prior to the date on which payment
will commence under the election.

 

If payment is due in the form of a lump sum, the payment shall equal the balance
of the Deferral Account being paid, determined as of the Valuation Date
coincident with or immediately preceding the payment date. If payment is due in
the form of installments, the amount of each installment payment shall be equal
to the quotient determined by dividing (A) the value of the portion of the
Deferral Account to which the installment payment election applies (determined
as of the Valuation Date coincident with or immediately preceding the date the
payment is to be made), by (B) the number of years over which the installment
payments are to be made, less the number of years in which prior payments
attributable to such installment payment election have been made.

 

Notwithstanding the foregoing, however, if earnings or any other amounts
credited to a Participant’s Deferral Account are not considered
performance-based compensation, within the meaning of Section 162(m) of the
Internal Revenue Code, and do not otherwise meet Internal Revenue Code
conditions allowing the Company and its Subsidiaries to receive a federal income
tax deduction for such amounts upon paying them at the time provided under the
Participant’s election, the payment of such amounts, to the extent in excess of
the amount that would be currently tax deductible, shall automatically be
deferred until the earliest year that the payment can be deducted.

 





-5-

--------------------------------------------------------------------------------

 

 

 

 

5.5

Accounts and Earnings.  

 

The Company shall establish a Deferral Account for each Participant who has
elected a deferral under section 5.1 or 5.2 above, and its accounting records
for the Plan with respect to each such Participant shall include a separate
Deferral Account or subaccount for each deferral election of the Participant
that could cause a payment made at a different time or in a different form from
other payments of deferrals elected by the same Participant. Each Deferral
Account balance shall reflect the Company’s obligation to pay a deferred amount
to a Participant or Beneficiary as provided in this Article V. Under procedures
approved by the Committee and communicated to Participants, a Participant’s
Deferral Account balance shall be increased periodically (not less frequently
than annually) to reflect an assumed earnings increment, based on an interest
rate or other benchmark selected by the Committee and in effect at the time.
Until the time for determining the amount to be paid to the Participant or
Beneficiary, such assumed earnings shall accrue from each Valuation Date on the
Deferral Account balance as of that date and shall be credited to the account as
of the next Valuation Date. The rate of earnings may, but need not, be
determined with reference to the actual rate of earnings on assets held under
any existing grantor trust or other informal funding vehicle that is in effect
pursuant to section 6.2. Any method of crediting earnings that is followed from
time to time may, with reasonable advance notice to affected Participants, be
revoked or revised prospectively as of the beginning of any new Plan Year.
Earnings that have been credited for any Plan Year, like deferred amounts that
have been previously credited to a Participant, shall not be reduced or
eliminated retroactively unless they were credited in error. The crediting of
assumed earnings shall not mean that any deferred compensation promise to a
Participant is secured by particular investment assets or that the Participant
is actually earning interest or any other form of investment income under the
Plan. Consistent with the foregoing authority to exercise flexibility in
establishing a method for crediting assumed earnings on account balances, the
Committee may, but need not, consult with Participants about their investment
preferences and may, but need not, institute a program of assumed earnings that
tracks the investment performance in a Participant’s qualified defined
contribution plan account or in an assumed participant-directed investment
arrangement.

 

 

5.6

Maintenance of Accounts.  

 

The Accounts of each Participant shall be entered on the books of the Company
and shall represent a liability, payable when due under this Plan, out of the
general assets of the Company. Prior to benefits becoming due hereunder, the
Company shall expense the liability for such accounts in accordance with
policies determined appropriate by the Company’s auditors. Except to the extent
provided pursuant to the second paragraph of this section 5.6, the Accounts
created for a Participant by the Company shall not be funded by a trust or an
insurance contract; nor shall any assets of the Company be segregated or
identified to such account; nor shall any property or assets of the Company be
pledged, encumbered, or otherwise subjected to a lien or security interest for
payment of benefits hereunder. Notwithstanding that the amounts to be paid
hereunder to Participants constitute an unfunded obligation of the Company, the
Company may direct that an amount equal to any portion of the Accounts shall be
invested by the Company as the Company, in its sole discretion, shall determine.
The Committee may in its sole discretion determine that all or any portion of an
amount equal to the Accounts shall be paid into one or more grantor trusts that
may be established by the Company for the purpose of providing a potential
source of funds to pay Plan benefits. The Company may designate an investment





-6-

--------------------------------------------------------------------------------

 

 

advisor to direct the investment of funds that may be used to pay benefits,
including the investment of assets of any grantor trusts hereunder.

 

 

5.7

Change in Control.  

 

In the event of a Change in Control (as defined below), the following rules
shall apply:

 

(a) All Participants shall continue to have a fully vested, nonforfeitable
interest in their Deferral Accounts.

 

(b) Deferrals of amounts for the year that includes the Change in Control shall
cease beginning with the first payroll period that follows the Change in
Control.

 

(c) A special allocation of earnings on all Deferral Accounts shall be made
under section 5.5 as of the date of the Change in Control on a basis no less
favorable to Participants than the method being followed prior to the Change in
Control.

 

(d) All payments of deferred amounts following a Change in Control, whether or
not they have previously begun, shall be made in a cash lump sum no later than
30 days following the Change in Control and, except as provided in section 5.4
with respect to installment payments in progress, shall be in an amount equal to
the full Deferral Account balance, as adjusted pursuant to paragraph (c) above,
as of the date of the Change in Control.

 

(e) Nothing in this Plan shall prevent a Participant from enforcing any rules in
a contract or another plan of the Company or any Subsidiary concerning the
method of determining the amount of a bonus, incentive compensation, or other
form of compensation to which a Participant may become entitled following a
change in control, or the time at which that compensation is to be paid in the
event of a change in control.

 

For purposes of this Plan, a “Change in Control” means any of the following:

 

 

(1)

Any “person” who, alone or together with all “affiliates” and “associates” of
such person, is or becomes (A) an “acquiring person” or (B) the “beneficial
owner” of 35% of the outstanding voting securities of the Company (the terms
“person”, “affiliates”, “associates” and “beneficial owner” are used as such
terms are used in the Securities Exchange Act of 1934 and the General Rules and
Regulations thereunder); provided, however, that a “Change in Control” shall not
be deemed to have occurred if such “person” is Charles R. Schwab, the Company,
any subsidiary or any employee benefit plan or employee stock plan of the
Company or of any Subsidiary, or any trust or other entity organized,
established or holding shares of such voting securities by, for or pursuant to,
the terms of any such plan; or

 

 

 

 

 

(2)

Individuals who at the beginning of any period of two consecutive calendar years
constitute the Board cease for any reason, during such period, to constitute at
least a majority thereof, unless the election, or the nomination for election by
the Company’s Shareholders, of each new

 

 





-7-

--------------------------------------------------------------------------------

 

 

 

 

 

 

Board Member was approved by a vote of at least three-quarters (3/4) of the
Board members then still in office who were Board members at the beginning of
such period; or

 

 

 

(3)

Approval by the shareholders of the Company of:

 

 

(A)

the dissolution or liquidation of the Company;

 

 

(B)

the sale or transfer of substantially all of the Company’s business and/or
assets to a person or entity which is not a “subsidiary” (any corporation or
other entity a majority or more of whose outstanding voting stock or voting
power is beneficially owned directly or indirectly by the Company); or

 

 

(C)

an agreement to merge or consolidate, or otherwise reorganize, with one or more
entities which are not subsidiaries (as defined in (B) above), as a result of
which less than 50% of the outstanding voting securities of the surviving or
resulting entity are, or are to be, owned by former shareholders of the Company;
or

   

 

(4)

The Board agrees by a majority vote that an event has or is about to occur that,
in fairness to the Participants, is tantamount to a Change in Control.

 

A Change of Control shall occur on the first day on which any of the preceding
conditions has been satisfied. However, notwithstanding the foregoing, this
section 5.7 shall not apply to any Participant who alone or together with one or
more other persons acting as a partnership, limited partnership, syndicate, or
other group for the purpose of acquiring, holding or disposing of securities of
the Company, triggers a “Change in Control” within the meaning of paragraphs
(1) and (2) above.

 

 

5.8

Payment of Deferred Amounts.  

 

A Participant shall have a fully vested, nonforfeitable interest in his or her
Deferral Account balance at all times. However, vesting does not confer a right
to payment other than in the manner elected by the Participant pursuant to
section 5.4 (subject to any modification that may occur pursuant to section 5.5,
5.7 or 5.9). Upon the expiration of a deferral period selected by the
Participant in one or more deferral elections, the Company shall pay to such
Participant (or to the Participant’s Beneficiary, in the case of the
Participant’s death) an amount equal to the balance of the Participant’s Account
attributable to such expiring deferral elections, plus assumed earnings
(determined by the Company pursuant to section 5.5) thereon.

 

 

5.9

Acceleration of Payment.  

 

The Committee, in its discretion, upon receipt of a written request from a
Participant, may accelerate the payment of all or any portion of the unpaid
balance of a Participant’s Deferral





-8-

--------------------------------------------------------------------------------

 

 

 

 

Account in the event of the Participant’s Retirement, death, permanent
disability, resignation or termination of employment, or upon its determination
that the Participant (or his Beneficiary in the case of his death) has incurred
a severe, unforeseeable financial hardship creating an immediate and heavy need
for cash that cannot reasonably be satisfied from sources other than an
accelerated payment from this Plan. The Committee in making its determination
may consider such factors and require such information as it deems appropriate.

 

Article VI General Provisions

 

 

6.1

Unfunded Obligation.  

 

The deferred amounts to be paid to Participants pursuant to this Plan constitute
unfunded obligations of the Company. Except to the extent specifically provided
hereunder, the Company is not required to segregate any monies from its general
funds, to create any trusts, or to make any special deposits with respect to
this obligation. Title to and beneficial ownership of any investments, including
any grantor trust investments which the Company has determined and directed the
Administrator to make to fulfill obligations under this Plan shall at all times
remain in the Company. Any investments and the creation or maintenance of any
trust or Accounts shall not create or constitute a trust or a fiduciary
relationship between the Administrator or the Company and a Participant, or
otherwise create any vested or beneficial interest in any Participant or his or
her Beneficiary or his or her creditors in any assets of the Company whatsoever.
The Participants shall have no claim for any changes in the value of any assets
which may be invested or reinvested by the Company in an effort to match its
liabilities under this Plan.

 

 

6.2

Informal Funding Vehicles.  

 

Notwithstanding section 6.1, the Company may, but need not, arrange for the
establishment and use of a grantor trust or other informal funding vehicle to
facilitate the payment of benefits and to discharge the liability of the Company
and participating Affiliates under this Plan to the extent of payments actually
made from such trust or other informal funding vehicle. Any investments and any
creation or maintenance of memorandum accounts or a trust or other informal
funding vehicle shall not create or constitute a trust or a fiduciary
relationship between the Committee or the Company or an affiliate and a
Participant, or otherwise confer on any Participant or Beneficiary or his or her
creditors a vested or beneficial interest in any assets of the Company or any
Affiliate whatsoever. Participants and Beneficiaries shall have no claim against
the Company or any Affiliate for any changes in the value of any assets which
may be invested or reinvested by the Company or any Affiliate with respect to
this Plan.

 

 

6.3

Beneficiary.  

 

The term “Beneficiary” shall mean the person or persons to whom payments are to
be paid pursuant to the terms of the Plan in the event of the Participant’s
death. A Participant may designate a Beneficiary on a form provided by the
Administrator, executed by the Participant, and delivered to the Administrator.
The Administrator may require the consent of the Participant’s spouse to a
designation if the designation specifies a Beneficiary other than the spouse.
Subject to the foregoing, a Participant may change a Beneficiary designation at
any time. Subject to the property rights of any prior spouse, if no Beneficiary
is designated, if the





-9-

--------------------------------------------------------------------------------

 

 

 

 

designation is ineffective, or if the Beneficiary dies before the balance of the
Account is paid, the balance shall be paid to the Participant’s surviving
spouse, or if there is no surviving spouse, to the Participant’s estate.

 

 

6.4

Incapacity of Participant or Beneficiary.  

 

Every person receiving or claiming benefits under the Plan shall be conclusively
presumed to be mentally competent and of age until the date on which the
Administrator receives a written notice, in a form and manner acceptable to the
Administrator, that such person is incompetent or a minor, for whom a guardian
or other person legally vested with the care of his person or estate has been
appointed; provided, however, that if the Administrator finds that any person to
whom a benefit is payable under the Plan is unable to care for his or her
affairs because of incompetency, or because he or she is a minor, any payment
due (unless a prior claim therefor shall have been made by a duly appointed
legal representative) may be paid to the spouse, a child, a parent, a brother or
sister, or to any person or institution considered by the Administrator to have
incurred expense for such person otherwise entitled to payment. To the extent
permitted by law, any such payment so made shall be a complete discharge of
liability therefor under the Plan.

 

If a guardian of the estate of any person receiving or claiming benefits under
the Plan is appointed by a court of competent jurisdiction, benefit payments may
be made to such guardian provided that proper proof of appointment and
continuing qualification is furnished in a form and manner acceptable to the
Administrator. In the event a person claiming or receiving benefits under the
Plan is a minor, payment may be made to the custodian of an account for such
person under the Uniform Gifts to Minors Act. To the extent permitted by law,
any such payment so made shall be a complete discharge of any liability therefor
under the Plan.

 

 

6.5

Nonassignment.  

 

The right of a Participant or Beneficiary to the payment of any amounts under
the Plan may not be assigned, transferred, pledged or encumbered nor shall such
right or other interests be subject to attachment, garnishment, execution, or
other legal process.

 

 

6.6

No Right to Continued Employment.  

 

Nothing in the Plan shall be construed to confer upon any Participant any right
to continued employment with the Company, nor shall the Plan interfere in any
way with the right of the Company to terminate the employment of such
Participant at any time without assigning any reason therefor.

 

 

6.7

Tax Withholding.  

 

Appropriate taxes shall be withheld from cash payments made to Participants
pursuant to the Plan. To the extent tax withholding is payable in connection
with the Participant’s deferral of income rather than in connection with the
payment of deferred amounts, such withholding may be made from other wages and
salary currently payable to the Participant, or, as determined by the
Administrator, the amount of the deferral elected by the Participant may be
reduced in order to satisfy required tax withholding for employment taxes and
any other taxes.





-10-

--------------------------------------------------------------------------------

 

 

   

 

 

6.8

Claims Procedure and Arbitration.  

 

The Senior Vice President, Specialty Services of Charles Schwab & Co., Inc.
shall establish a reasonable claims procedure consistent with the requirements
of the Employee Retirement Income Security Act of 1974, as amended. Following a
Change in Control of the Company (as determined under section 5.8) the claims
procedure shall include the following arbitration procedure. Following a Change
in Control of the Company (as determined under section 5.8) the claims procedure
shall include the following arbitration procedure. Since time will be of the
essence in determining whether any payments are due to the Participant under
this Plan following a Change in Control, a Participant may submit any claim for
payment to arbitration as follows: On or after the second day following the
termination of the Participant’s employment or other event triggering a right to
payment, the claim may be filed with an arbitrator of the Participant’s choice
by submitting the claim in writing and providing a copy to the Company. The
arbitrator must be (a) a member of the National Academy of Arbitrators or one
who currently appears on arbitration panels issued by the Federal Mediation and
Conciliation Service or the American Arbitration Association; or (b) a retired
judge of the State in which the claimant is a resident who served at the
appellate level or higher. The arbitration hearing shall be held within 72 hours
(or as soon thereafter as possible) after filing of the claim unless the
Participant and the Company agree to a later date. No continuance of said
hearing shall be allowed without the mutual consent of the Participant and the
Company. Absence from or nonparticipation at the hearing by either party shall
not prevent the issuance of an award. Hearing procedures which will expedite the
hearing may be ordered at the arbitrator’s discretion, and the arbitrator may
close the hearing in his or her sole discretion upon deciding he or she has
heard sufficient evidence to satisfy issuance of an award. In reaching a
decision, the arbitrator shall have no authority to ignore, change, modify, add
to or delete from any provision of this Plan, but instead is limited to
interpreting this Plan. The arbitrator’s award shall be rendered as
expeditiously as possible, and unless the arbitrator rules within seven days
after the close of the hearing, he will be deemed to have ruled in favor of the
Participant. If the arbitrator finds that any payment is due to the Participant
from the Company, the arbitrator shall order the Company to pay that amount to
the Participant within 48 hours after the decision is rendered. The award of the
arbitrator shall be final and binding upon the Participant and the Company.
Judgment upon the award rendered by the arbitrator may be entered in any court
in any State of the United States. In the case of any arbitration regarding this
Agreement, the Participant shall be awarded the Participant’s costs, including
attorney’s fees. Such fee award may not be offset against the deferred
compensation due hereunder. The Company shall pay the arbitrator’s fee and all
necessary expenses of the hearing, including stenographic reporter if employed.

 

 

6.9

Termination and Amendment.  

 

The Committee may from time to time amend, suspend or terminate the Plan, in
whole or in part, and if the Plan is suspended or terminated, the Committee may
reinstate any or all of its provisions. Except as otherwise required by law, the
Committee may delegate to the Administrator all or any of its foregoing powers
to amend, suspend, or terminate the Plan. Any such amendment, suspension, or
termination may affect future deferrals without the consent of any Participant
or Beneficiary. However, with respect to deferrals that have already occurred,
no amendment, suspension or termination may impair the right of a Participant or
a designated Beneficiary to receive payment of the related deferred compensation
in accordance with the terms of the Plan prior to the effective date of such
amendment, suspension or termination,





-11-

--------------------------------------------------------------------------------

 

 

unless the affected Participant or Beneficiary gives his express written consent
to the change.

 

 

6.10

Applicable Law.  

 

The Plan shall be construed and governed in accordance with applicable federal
law and, to the extent not preempted by such federal law, the laws of the State
of California.

 

 



-12-

--------------------------------------------------------------------------------